Electronically Filed
                                                               Supreme Court
                                                               SCEC-10-0000008
                                                               26-OCT-2010
                                                               03:07 PM

                           NO. SCEC-10-0000008


               IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                   KHISTINA CALDWELL DEJEAN, Plaintiff,


                                     vs.


          BERNICE MAU, Clerk of the City and County of Honolulu,

                                Defendant.



                           ORIGINAL PROCEEDING


                    ORDER STRIKING “NOTICE OF APPEAL”

                      (By: Duffy, J. for the court1

                                                   )


          Khistina Caldwell DeJean, by “notice of appeal” filed
on October 18, 2010, purports to appeal, to the Hawai'i Supreme
Court, the October 4, 2010 Findings of Fact, Conclusions of Law,
and Judgment on DeJean’s election contest complaint. The
October 4, 2010 judgment is not appealable. See HRS § 11-173.5
(2009). Therefore,
          IT IS HEREBY ORDERED that the “Notice of Appeal” filed

on October 18, 2010 is stricken.

          DATED: Honolulu, Hawaii, October 26, 2010.


                                    FOR THE COURT:


                                    /s/ James E. Duffy, Jr. 


                                    Associate Justice





      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and

Circuit Judge Kim, assigned by reason of vacancy.